—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 12, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff fell and was injured while skating at an ice skating rink owned and operated by the defendants. She claims that they negligently rented her skates which were not her correct size. However, the plaintiff’s own testimony reveals that she knew that the skates were loose and ill-fitting, but that knowledge did not deter her from continuing to skate. Under these circumstances, the doctrine of assumption of the risk warrants the granting of judgment in favor of the defendants (see, e.g., Turcotte v Fell, 68 NY2d 432; Lo Piccolo v Town of *488Oyster Bay, 260 AD2d 606; Fox v Town of Oyster Bay, 251 AD2d 621; Giaimo v Roller Derby Skate Corp., 234 AD2d 340). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.